DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 08/08/2022. Claim 1 is amended. Claims 13-15 and 17 are cancelled. Claims 20-21 are new. Claims 1-12, 16 and 18-21 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the rejection(s) of claim(s) 1, 10-12 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Zinnanti; claim 2 under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Matula; claims 3-7 under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Weber, Jr.; claims 8-9 under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Stecker; claim 16 under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Sakurai; and claim 18 under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Arias, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues the annotated first opening of Zinnanti is in contact with the annotated third opening to operate in the open position and is structurally distinct from the claimed limitation of the openings in contact with each other (Remarks, pg. 6). Applicant further argues Zinnanti fails to disclose three openings not being in contact with each other, or three different operation models, since the three openings of the instant spec. are fabricated so as not to contact each other and are operated in three different modes having different intensity (Remarks, pgs. 8-9). Applicant further argues two openings interconnecting or in communication with each other does not necessarily mean they are touching each other, based on the definition of “contact” (Remarks, pg. 9). Applicant further argues the added references do not teach or suggest distinguishing structural features (Remarks, pg. 10).
	With respect to applicant’s first argument, it is respectfully submitted the term “contact” has a variety of definitions as discussed in the rejection below; definitions include “union or junction of surfaces”; “association, relationship”; “connection, communication”, etc. The instant spec. discloses the first opening 361 and the third opening 363 to be arranged within the T-shaped flow channel in the -Z axis direction and the +Z axis direction, respectively (para. [0042] of published application; fig. 3A), but does not describe how the openings are not in “contact” with each other. Applicant does not provide a specific definition or interpretation for the term “contact” in the instant spec., therefore, broadest reasonable interpretation of the term includes definitions listed above, such that one of ordinary skill would’ve understood “contact” to encompass a broader definition than to touch something or be in physical contact with a separate structure. Further, the arguments are narrower than the claim limitations, since independent claim 1 does not recite a specific configuration of the openings in an “open position”. Therefore, as discussed below, Zinnanti discloses the claimed limitations since one of ordinary skill would’ve understood the term “contact” to encompass a broader definition including the openings in association/relationship with each other, and further discloses an open/closed configuration in which the openings are not in association/relationship with each other.
	With respect to applicant’s second argument, it is respectfully submitted Zinnanti discloses the three openings “not in contact with each other” as discussed above. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see MPEP 2145 IV). Applicant argues Zinnanti fails to disclose three different operational modes, however, Zinnanti has been modified to teach the operational modes as claimed as discussed below. Therefore, since applicant has not provided reasoning as to why the combination of teachings would not be obvious to a person of ordinary skill in the art, the rejection is maintained.
	With respect to applicant’s third argument, it is respectfully submitted one of ordinary skill would’ve understood the term “contact” to encompass a broader definition than touching another structure as discussed above.
	With respect to applicant’s fourth argument, it is respectfully submitted the added references teach the claimed limitations as discussed below; since no reasoning has been provided as to how the combination of teachings would not be obvious to a person of ordinary skill in the art, the rejection are maintained.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, the phrase “the low-pressure evacuation device” should read “the evacuation device”.
In claim 21, the phrase “evacuation control valve” should read “evacuation controlling valve” to refer to the valve previously introduced in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “wherein the first opening, the second opening, and the third opening are not in contact with each other”. Applicant points to figs. 3A-3B and 5B as providing support for this limitation (Remarks, pg. 5). The instant spec. describes the openings depicted in figs. 3A-3B and 5B included in a T-shaped flow channel (paras. [0042] and [0047] of published application) and extending in specific directions. The instant spec. does not provide a specific definition or interpretation for the term “contact”. According to Merriam-Webster dictionary, the term “contact” may be defined as “union or junction of surfaces”; “association, relationship”; “connection, communication”, etc. Accordingly, the instant spec. does not provide written description support for the openings “not in contact with each other”, since one of ordinary skill would’ve understood openings formed within the same structure (T-shaped flow channel) to be in contact with each other, based on the broadest reasonable interpretation of the claim limitation.
	Therefore, claim 1, and claims dependent therefrom, lack written description support, since the instant spec. fails to provide support for the openings specifically not being in contact with each other.
	Regarding claim 20, the claim recites “wherein the exhaustion-adjustable flow channel is designed in one piece. Applicant points to paras. [0029] and [0034], and figs. 3A and 5B of the instant spec. for support for this claim limitation (Remarks, pg. 5), however, the instant spec. does not provide any description of how the T-shaped flow channel is designed or manufactured. Para. [0042] of the published application describes the T-shaped flow channel “arranged in the interior of the exhaust valve module 360”, but does not describe specifically how the T-shaped flow channel is designed/manufactured such that it would be designed in one piece.
	Therefore, claim 20 lacks written description support, since the instant spec. fails to provide support for the exhaustion-adjustable flow channel designed in one piece.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein the first opening, the second opening, and the third opening are not in contact with each other”. It is unclear how the openings are not in contact with each other, since the first/second/third openings are formed in the T-shaped flow channel and interconnected, and therefore in contact with each other. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to openings spaced from each other as meeting the claim limitation.
	Regarding claim 20, the claim recites “wherein the exhaustion-adjustable flow channel is designed in one piece”. It is unclear how the channel is designed in one piece, since the instant spec. is silent to the design or manufacture of the T-shaped flow channel. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the channel formed in one piece. 
	Claims 2-12, 16, 18-19 and 21 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinnanti (US 5449357) (all references previously of record).
	Regarding claim 1, Zinnanti discloses (abstract; col. 3 line 5-col. 6 line 50; figs. 1-9) an ancillary system for surgery, comprising: 
	an exhaust device (10) comprising a tubular structure with a first end and a second end departed from the first end (cannula 14 including cannula tube 38, col. 3 lines 20-40; fig. 1), and a head portion disposed at the first end (fig. 1), wherein a surface of the head portion has one or more vents formed thereon (vent holes 42 and 44, col. 3 lines 20-40; figs. 2-3); and 
	an exhaust valve module (at least valve bore 76 intersecting vacuum passage 72, col. 4 lines 17-34; figs. 6-9) connected to the tubular structure (figs. 6-9) and configured for a substance generated during a surgical procedure to enter the tubular structure via the one or more vents and be discharged through the exhaust valve module (surgeon uses suction function to withdraw smoke and other material, which one of ordinary skill would’ve understood to include material being drawn through vents and discharged through vacuum source, col. 5 line 54-col. 6 line 7), wherein the exhaust valve module comprises:
		an exhaustion-adjustable flow channel (main passage 30 and vacuum passage 72, col. 4 lines 17-34; figs. 6-9), and the exhaustion-adjustable flow channel has a first opening connected to the tubular structure of the exhaust device (annotated fig. 9, including first opening connected to valve bore and intersecting main passage 30, col. 4 lines 17-34), a second opening configured for connecting to an evacuation device (annotated fig. 9, second opening connects to vacuum passage 72, col. 4 lines 8-16), and a third opening in communication with the first opening and the second opening (annotated fig. 9, third opening in communication via diagonal passage 96, col. 4 lines 35-52), wherein the first opening, the second opening, and the third opening are not in contact with each other (annotated fig. 9 depicts each opening spaced and distinct from each other, see also fig. 7 depicting valve closed, such that each opening is not interconnected via diagonal passage 96 and therefore not in contact with each other), and
		an evacuation controlling valve configured to selectively open or close the second opening of the exhaustion-adjustable flow channel to enable or disable the evacuation device (valve plunger 84 slidably mounted in valve bore 76 to be in an open or closed position, such that connection to vacuum source would be opened or closed, col. 4 lines 17-67; figs. 6-9).

    PNG
    media_image1.png
    662
    816
    media_image1.png
    Greyscale

Annotated Figure 9 of Zinnanti
	Regarding claim 10, Zinnanti discloses the device of claim 1. Zinnanti further discloses wherein the tubular structure is made of a transparent material (body made of transparent material, col. 3 lines 5-20, col. 5 lines 1-28).
	Regarding claim 11, Zinnanti discloses the device of claim 1. Zinnanti further discloses wherein the head portion is made of a transparent material (body including head portion made of transparent material, col. 3 lines 5-20, col. 5 lines 1-28).
	Regarding claim 12, Zinnanti discloses the device of claim 1. Zinnanti further discloses wherein the exhaust valve module is adjacent to the second end of the tubular structure (figs. 1 and 6 depict valve bores including valve 84 disposed adjacent to a second end of cannula 14).
	Regarding claim 19, Zinnanti discloses the device of claim 1. Zinnanti further discloses wherein the exhaustion-adjustable flow channel is a T-shaped flow channel (main passage 30 and vacuum passage 72 form T-shape, figs. 6-9).
	Regarding claim 20, Zinnanti discloses the device of claim 1. 
	However, Zinnanti fails to disclose wherein the exhaustion-adjustable flow channel is designed in one piece.
	The claimed limitation wherein the exhaustion-adjustable flow channel is “designed in one piece” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Examiner notes since there was no evidence provided by the applicant that the process of being formed in one piece imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “one piece” is being given very little patentable weight.
	Thus, even though Zinnanti is silent as to the process of designing the exhaustion-adjustable flow channel in one piece, it appears that the product in Zinnanti would be the same or similar as that claimed, especially since both applicant’s product and the prior art product include an exhaustion-adjustable flow channel (figs. 6-9 of Zinnanti, fig. 3A of instant spec.).
	Regarding claim 21, Zinnanti discloses the device of claim 1. Zinnanti further discloses wherein the low-pressure evacuation device is enabled by the evacuation control valve (enabled via valve 84 in open position, fig. 9) and the third opening of the exhaustion-adjustable flow channel of the exhaust valve module remains open (diagonal passage 96 interconnects vacuum passage 72 and main passage 30, in which valve is in open position, col. 4 lines 35-52; fig. 9), such that the exhaust device is configured to operate in a weak exhausting mode (operates in exhausting mode via valve being enabled and third opening remaining open, which meets the limitations of the weak exhausting mode and therefore operates in a weak exhausting mode, fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Matula (US 5551448).
	Regarding claim 2, Zinnanti discloses the device of claim 1. 
	However, Zinnanti fails to disclose further comprising a trocar, wherein the exhaust device is disposed in the trocar.
	Matula teaches (col. 8 lines 15-21; fig. 11), in the same field of endeavor, a suction and irrigation device including a cannula (88), where the device further includes a trocar assembly (fig. 11), wherein the exhaust device is disposed in the trocar (fig. 11), for the purpose of delivering the cannula and suction and irrigation device to the surgical site to perform the surgical procedure by providing access to the surgical site via penetration of the body wall and the trocar assembly (col. 1 lines 50-67, col. 8 lines 15-21).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zinnanti’s device to include a trocar assembly, such that the exhaust device is disposed in the trocar, in order to deliver the cannula and suction and irrigation device to the surgical site to perform a surgical procedure by providing access to the surgical site via penetration of the body wall and the trocar assembly, as taught in Matula (col. 1 lines 50-67, col. 8 lines 15-21).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Weber, Jr. (US 4919129).
	Regarding claim 3, Zinnanti discloses the device of claim 1. 
	However, Zinnanti fails to disclose further comprising a scalpel device, and the scalpel device comprises a blade portion and a connecting arm connected to the blade portion.
	Weber, Jr. teaches (col. 2 line 25-col. 3 line 9; figs. 1-2), in the same field of endeavor, an electrocautery instrument including a scalpel device (col. 1 lines 13-17) comprising a blade portion (blade 13) and a connecting arm connected to the blade portion (region 27 of electrode, figs. 1-2), for the purpose of facilitating deep surgical procedures in confined sites, which may be attached and removed as desired (col. 1 lines 48-68, col. 2 lines 25-61).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zinnanti’s device to further include a scalpel device including a blade portion and connecting arm, in order to facilitate deep surgical procedures in confined sites, which may be attached and removed as desired, as taught in Weber, Jr. (col. 1 lines 48-68, col. 2 lines 25-61).
	Regarding claim 4, Zinnanti (as modified) teaches the device of claim 3. Zinnanti (as modified) further teaches wherein the connecting arm of the scalpel device is at least partially disposed inside the tubular structure of the exhaust device (combination further teaches region 27 at least partially disposed within cannula 14, since Zinnanti discloses cautery electrode 16 disposed within cannula 14, therefore region 27 would be at least partially disposed within cannula 14, figs. 1-2 of Weber, Jr., fig. 1 of Zinnanti).
	Regarding claim 5, Zinnanti (as modified) teaches the device of claim 3. Zinnanti (as modified) further teaches wherein the first end of the tubular structure is adjacent to or aligned with a bottom of the blade portion of the scalpel device (combination further teaches a first end of cannula 14 at least adjacent to blade 13, since Zinnanti discloses cautery electrode 16 adjacent to a distal/first end of cannula 14, fig. 1 of Zinnanti).
	Regarding claim 6, Zinnanti (as modified) teaches the device of claim 3. Zinnanti (as modified) further teaches wherein the blade portion of the scalpel device is at least partially retractable from the first end of the tubular structure (combination further teaches blade 13 at least partially retractable from cannula 14, since Weber, Jr. discloses blade 13 being retractable within extension unit 11, col. 2 lines 25-61 of Weber, Jr.).
	Regarding claim 7, Zinnanti (as modified) teaches the device of claim 3. Zinnanti (as modified) further teaches wherein the exhaust device is coupled to the scalpel device in a detachable manner (combination further teaches blade 13 detachably coupled to device 10, since Weber, Jr. discloses blade 13 attached and removed as desired and therefore detachable, col. 2 lines 25-61 of Weber, Jr.).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Stecker (US 2003/0009130 A1).
	Regarding claim 8, Zinnanti discloses the device of claim 1.
	However, Zinnanti fails to disclose wherein the head portion has a cone-shape structure.
	Stecker teaches (paras. [0068]-[0070]; figs. 1-5), in the same field of endeavor, a multifunctional device for performing suction including a head portion having a cone-shape structure (distal portion may be cone-shaped, para. [0070]), for the purpose of creating space during surgery and allowing irrigation/suction to occur without blockage (para. [0070]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zinnanti’s head portion to have a cone-shaped structure, in order to create more space during surgery and allow suction to occur without blockage, as taught in Stecker (para. [0070]).
	Regarding claim 9, Zinnanti (as modified) teaches the device of claim 8. Zinnanti (as modified) further teaches wherein the cone-shape structure has a longitudinal axis being different than a longitudinal axis of the tubular structure (combination further teaches the longitudinal axis of enlargeable section 30 different than cannula 14, since Stecker discloses enlargeable section 30 having a different longitudinal axis than inner utility member 49, see at least fig. 5).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Sakurai (US 5391144).
	Regarding claim 16, Zinnanti discloses the device of claim 1. 
	However, Zinnanti fails to disclose wherein the evacuation device is disabled by the evacuation controlling valve and the third opening of the exhaustion-adjustable flow channel of the exhaust valve module remains open, such that the exhaust device is configured to operate in a normal exhausting mode.
	Sakurai teaches (col. 15 lines 1-63; figs. 15-16), in the same field of endeavor, an ultrasonic treatment instrument including an evacuation device (suction tank 83, col. 15 lines 1-8) and an evacuation controlling valve (open/close valve 85; fig. 16) including an opening of an exhaustion-adjustable flow channel (opening of channel provided on suction tube 84), wherein the evacuation device is disabled by the evacuation controlling valve (hand piece pneumatically disconnected from tank 83, col. 15 lines 9-25) and the third opening of the exhaustion-adjustable flow channel of the exhaust valve module remains open (interior of hand piece remains open by communicating with atmosphere), such that the exhaust device is configured to operate in a normal exhausting mode (channel continues to communicate with atmosphere and therefore includes an exhausting mode, col. 15 lines 9-25), for the purpose of quickly moving the probe out of a body cavity without damaging normal tissues within the cavity (col. 15 lines 9-25).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zinnanti’s evacuation device to operate in a normal exhausting mode via the evacuation device disabled by the valve and the third opening remaining open, in order to quickly move the device out of a body cavity without damaging normal tissues within the cavity, by allowing the device to communicate with the atmosphere via negative pressure, as taught in Sakurai (col. 15 lines 9-25).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti in view of Arias (US 5314406).
	Regarding claim 18, Zinnanti discloses the device of claim 1. 
	However, Zinnanti fails to disclose wherein the evacuation device is enabled by the evacuation controlling valve and the third opening of the exhaustion-adjustable flow channel of the exhaust device is closed, such that the exhaust device is configured to operate in a strong exhausting mode.
	Arias teaches (col. 8 lines 3-47, col. 15 line 13-col. 16 line 33; figs. 1-3b and 7b), in the same field of endeavor, an endoscopic electrosurgical suction instrument including an evacuation device (vacuum source 152, fig. 1a), an evacuation controlling valve (suction valve 124, col. 8 lines 3-21; fig. 1b) including an exhaustion-adjustable flow channel with an opening (opening formed by at least one hole 111 in cannula 112, col. 15 lines 13-45), wherein the evacuation device is enabled by the evacuation controlling valve (suction valve 124 is opened, col. 16 lines 13-33; fig. 1b) and the third opening of the exhaustion-adjustable flow channel of the exhaust device is closed (sliding sleeve 110 incrementally pulled back, such that at least one hole 111 is blocked, figs. 2a-2c), such that the exhaust device is configured to operate in a strong exhausting mode (device operates in suction mode, col. 15 lines 13-45; figs. 2a-2c), for the purpose of providing a super suction position, where the super suction feature is incremental and gradually increases until a maximum is reached (col. 15 lines 30-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zinnanti’s evacuation device to operate in a strong exhausting mode via the evacuation device enabled by the valve and third opening of the channel being closed, in order to provide a super suction position of the device that is incremental and gradually increases until a maximum is reached, which would allow for incremental suction to be applied to the device and greater control of suction rate during procedures, as taught in Arias (col. 15 lines 30-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030050603 to Todd, disclosing a valve including different operational modes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771